DETAILED ACTION
1.	This office action is in response to the amendment filed on 01/22/2021. 
2. 	Claims 2, 4, 5, 14, 15, 18, 19, 28, and 29 are cancelled. 
3.  	Claims 1, 3, 6-13, 16, 17, and 20-27 are pending and presented for examination.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1, 3, 6-13, 16, 17, and 20-27 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Objections
5.	Claims 11 and 12 are objected to because of the following informalities: Claim 11 recites “wherein the data is continuously receivable to the non-transitory computer-readable medium”, should read “wherein the data is continuously receivable to a non-transitory computer-readable medium”. Appropriate correction is required.
 	

 Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 6-13, 16, 17, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Son US 2003/0182158 (hereinafter, Son), in view of Buck US 2007/0277538 (hereinafter, Buck), in view of Welle et al. US 2008/0022695 (hereinafter, Welle), in further view of Haga et al. US 2015/0150088 (hereinafter, Haga).

8.  	Regarding claim 1, Son discloses a system for automated remote monitoring of a plurality of refrigerators used to store medical supplies associated with renal treatments (Abstract: a monitoring apparatus and method for a hospital or other health care facility includes a plurality of sensors for determining operating states of a plurality of devices, respectively. The devices may include a refrigerator for storing blood, medicine, foods or other substances requiring close monitoring… As, shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102 (See, [0027], [0034]-[0035]), each of the plurality of refrigerators including a door closure ([0027], [0035], Fig. 1: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed), a temperature sensor for monitoring an operating temperature of the refrigerator ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130…the temperature sensing and door open/closed sensing may be performed by two separate sensors coupled to the refrigerator 130), the system arranged and configured to monitor operating parameters of the plurality refrigerators including determining an improper closure of a door of the refrigerator ([0027]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)), an improper operating temperature of the refrigerator ([0028]: outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range), the system comprising:  
 	the plurality of refrigerators including at least two refrigerators positioned at multiple facilities, each facility including one refrigerator including the door closure sensor for monitoring opening and closing of the door ([0027]: As, shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed… The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102 (See, [0034]-[0035]);
 	the temperature sensor for monitoring the operating temperature of the refrigerator ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130…the temperature sensing and door open/closed sensing may be performed by two separate sensors coupled to the refrigerator 130),
 	a processor operably connectable to the refrigerator wherein the processor is configured to transmit the data relating to the operating parameters of the refrigerator ([0032], Fig. 2, item 265: first collection point 150 is preferably located nearby the first sensor 110, and is communicatively connected to the first sensor 110 by way of a first wired connection (see also [0034]-[0035]); 
 	a [plurality] of monitoring [stations] arranged and configured to communicate with each of the plurality of refrigerators positioned at each facility ([0027], [0035], [0042]: As shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102…The second and third hospitals 104, 106 have their own servers (not shown), if necessary, at their respective facilities to perform the same task as the first server 180), 
([0027]-[0028], [0031]: As, shown in FIG. 1., a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130. For example, the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed……[and] determining the current temperature within the refrigerator 130…Signals output by the first sensor 110 are received by a first collection point 150…[0045] The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275),  
 	determine a risk malfunction for each of the plurality of refrigerators based on a comparison of the transmitted data for a respective operating parameter of the plurality refrigerators against a predetermined limit for the respective operating parameter including determining an improper closure of the door of refrigerator ([0027], [0035], [0037]: As, shown in FIG. 1., a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130. For example, first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)… when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention. Further, [0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range), where the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute) is interpreted as equivalent to determining an improper closure of the door of one or more refrigerators,
 	an improper operating temperature of the one or more refrigerators ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range),
 and  
 	generate a report indicating the operating parameters and the determined malfunction risks of the plurality of refrigerators ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…[0035]-[0038]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention…[and] When the first server 180 receives a second type (e.g., malfunctioning cooling unit in a refrigerator) signal output from the first sensor 110, then the application program of the first server, 110 determines that a notification is to be sent to the second personal computer 192, as well as to the first computer 188, if desired. See also [0028])); and 
 	provide access to the generated report ([0020], [0031], Fig. 1: The monitoring apparatus still further includes a server that is configured to receive the second signal and to determine, based on the operating state of the device as determined from the second signal, whether or not to send a notification signal to at least one of a plurality of computer devices communicatively coupled to the server).
 	Son does not disclose:
 	the refrigerator including at least one or more of the temperature sensor for monitoring the operating temperature of the compressor and the voltage sensor for monitoring the voltage of the battery; a central monitoring stations arranged and 
 	However, Buck discloses:
 	 the refrigerator including at least one or more of the temperature sensor for monitoring the operating temperature of the compressor ([0036]: Determination of occurrences of the events (i.e., warning events, fault events and informational events) is performed by the controller 500 relative to the plurality of received inputs (i.e., sensor data inputs)…Example fault events are defined in Table 9 (e.g.,  when compressor Temperature greater that predetermined temperature 300ᵒ F). Warning events are generally occurrences of sensed temperatures being substantially different from predetermined (normal or expected) temperatures); 
 	receive and store the data related to the operating parameters of the refrigerator including data related to at least one of data relating to the operating temperature of the compressor ([0017]: The controller 500 includes a plurality of modules that are in communication with the processor 502. As shown, the plurality of modules includes a power input module 510, a memory module 520, a digital input module 530); 
 	determine a risk malfunction of the refrigerator based on a comparison of the transmitted data for a respective operating parameter of the refrigerator against a predetermined limit for the respective operating parameter including determining an improper operating temperature of the compressor ([0036], Table 9: Determination of occurrences of the events (i.e., warning events, fault events and informational events) is performed by the controller 500 relative to the plurality of received inputs (i.e., sensor data inputs)…Example fault events are defined in Table 9 ( e.g., when compressor Temperature greater that predetermined temperature 300ᵒ F).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son to use the refrigerator including at least one or more of the temperature sensor for monitoring the operating temperature of the compressor, receive and store the data related to the operating parameters of the refrigerator including data related to at least one of data relating to the operating temperature of the compressor; determine a risk malfunction of the refrigerator based on a comparison of the transmitted data for a respective operating parameter of the refrigerator against a predetermined limit for the respective operating parameter including determining an improper operating temperature of the compressor as taught by Buck. The motivation for doing so would have been in order to monitor and identify an occurrence of fault condition associated with different components of a refrigerator, such as compressor (Buck, [0036]).
 	Son in view of Buck does not disclose:

	However, Welle discloses:
 	 the refrigerator including the voltage sensor for monitoring the voltage of the battery ([0023], [0060]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low…microcontroller 304 measures both temperatures, estimates the energy left in the battery pack 302 by measuring its output voltage), where refrigerator apparatus 100 including a microcontroller 304 measures output voltage of the battery pack implies a voltage sensor;  
 	receive and store the data related to the operating parameters of the refrigerator including data relating to the voltage of the battery ([0040]: microcontroller 304 includes a memory device for storing executable and other program files, as well as data files (e.g., monitored temperatures and voltages)); 
 ([0023], [0066]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low…Use of a microcontroller with a battery voltage monitor allows initiation of emergency ultra-low power modes when the battery capacity has been sufficiently exhausted. Battery voltage typically drops as the battery capacity is used up, thus allowing battery voltage to serve as a monitor of remaining battery energy. A low-power indicator such as a light bulb, light emitting diode, liquid crystal display, audio or wireless alarm can be activated to alert the user that the batteries are nearing the end of their operating life and should be changed or recharged).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck to use the refrigerator including the voltage sensor for monitoring the voltage of the battery; receive and store the data related to the operating parameters of the refrigerator including data relating to the voltage of the battery; determine a risk malfunction of the refrigerator based on a comparison of the transmitted data for a respective operating parameter of the refrigerator against a predetermined limit for the respective operating parameter including determining an improper voltage of the battery as taught by Welle. The motivation for doing so would have been in order to activate an alarm when battery capacity of a refrigerator is running low (Welle, [0023]).

 	a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators positioned at each facility, the central monitoring station arranged and configured to: compile the received data related to the operating parameters of the plurality of refrigerators.
	However, Haga discloses:
 	 a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators positioned at each facility ([0103], Fig. 2: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30), where the management server 20 is interrupted as a central monitoring station,
 	the central monitoring station arranged and configured to: compile the received data related to the operating parameters of the plurality of refrigerators ([0159]-[0160]: The log analysis processing section 430d analyzes the log information accumulated in the log storage DB 400 with respect to a particular user's particular device and generates a result of analysis. Then, the log analysis processing section 430d stores the result of analysis in an analysis result storage DB 410 on a user-by-user basis and on a device-by-device basis…The service information generating section 430e extracts one or more analysis results with respect to a particular device by reference to the analysis result storage DB 410, thereby generating information to be presented to the user (i.e., service information)…[0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time. (see also [0106], [0171], Figs. 2, 8B)). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Welle to use a central monitoring stations arranged and configured to communicate with each of the plurality of refrigerators positioned at each facility, the central monitoring station arranged and configured to: compile the received data related to the operating parameters of the plurality of refrigerators as taught by Haga. The motivation for doing so would have been in order to manage a plurality of refrigerators using a single management server (Haga, [0196]).

10.	Regarding claim 3,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 
 	Son further discloses wherein the generated report is useable for mitigating inventory losses, or improving personnel efficiency, or both ([0026], [0037]: enable an efficient and effective monitoring system and method. Such a system and method lessens the time needed by hospital staff to perform hospital device monitoring duties, and lessens the number of hospital staff personnel needed to perform both hospital device monitoring and patient care and treatment). 

11.	Regarding claim 6,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 
 	Son further discloses wherein in response to determining an improper closure of one of the doors of the plurality of refrigerators has occurred, the system is configured to trigger an alert off of a signal received from the sensor door closure sensor ([0027], [0035], [0037]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

12.	Regarding claim 7,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 
 	Son in view of Buck in view of Haga does not disclose:
 	wherein in response to a decrease in the battery voltage, the system is configured to trigger an alert.  
 	However, Welle discloses:
 ([0023]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Haga to use wherein in response to a decrease in the battery voltage, the system is configured to trigger an alert as taught by Welle. The motivation for doing so would have been in order to activate an alarm when battery capacity of a refrigerator is running low (Welle, [0023]).

13.	Regarding claim 8,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 
 	Son further discloses wherein the [plurality] central monitoring stations [are] configured to determine the risk of malfunction of the plurality of refrigerators based on a comparison against a maximum limit, a minimum warning limit, a maximum warning limit, or combinations thereof, of the operating parameters ([0027]-[0028]: a remote sensor is provided at each hospital device that requires monitoring…outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range… [0037]-[0038], [0042]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188).
 	Son in view of Buck in view of Welle does not disclose:
 	wherein the central monitoring station is configured to determine the risk of malfunction of the plurality of refrigerators.
	However, Haga discloses:
 	 wherein the central monitoring station is configured to determine the risk of malfunction of the plurality of refrigerators ([0103], Fig. 2: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30)…[0159]-[0160], [0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in  as taught by Haga. The motivation for doing so would have been in order to manage a plurality of refrigerators using a single management server (Haga, [0196]).

14.	Regarding claim 9,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 8 as disclosed above. 
 	Son further discloses wherein in response to the determined malfunction risk being based on the comparison resulting in a limit value for the operating parameters exceeding the maximum warning limit, falling below the minimum warning limit, or both, the system is configured to trigger a warning ([0027]-[0028], [0037]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

15.	Regarding claim 10,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 8 as disclosed above. 
 	Son further discloses wherein in response to the determined malfunction risk being based on the comparison resulting in a limit value for the operating parameters exceeding the maximum limit, falling below the warning limit, or both, the system is configured to trigger an alarm ([0027]-[0028], [0037]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

16.	Regarding claim 11,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 
 	Son further discloses wherein the data is continuously receivable to the non-transitory computer-readable medium ([0028], [0045]: The first sensor 110 also preferably outputs an "I'm alive" (third type) signal periodically (e.g., every minute) that is used to verify that the first sensor 110 is operating normally …The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275).

17.	Regarding claim 12,  Son in view of Buck in view of Welle disclose the system according to claim 1 as disclosed above. 
 	Son further discloses wherein the data is continuously receivable by the plurality of central monitoring stations ([0028]-[0029], [0035], [0045]: The first sensor 110 also preferably outputs an "I'm alive" (third type) signal periodically (e.g., every minute) that is used to verify that the first sensor 110 is operating normally…notify the user in real time…The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275. (see also [0042])).

 	wherein the data is continuously receivable by the central monitoring station.
	However, Haga discloses:
 	 wherein the data is continuously receivable by the central monitoring station ([0103], Fig. 2: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30)…[0159]-[0160], [0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Welle to use wherein the data is continuously receivable by the central monitoring station as taught by Haga. The motivation for doing so would have been in order to manage a plurality of refrigerators using a single management server (Haga, [0196]).

18.	Regarding claim 13,  Son in view of Buck in view of Welle in view of Haga disclose the system according to claim 1 as disclosed above. 

 ([0037]: stores signals in digital format for future retrieval at a later time for report generation purposes).

19.  	Regarding claim 16, Son discloses a method for automated remote monitoring of a plurality of refrigerators used to store medical supplies associated with renal treatments (Abstract: a monitoring apparatus and method for a hospital or other health care facility includes a plurality of sensors for determining operating states of a plurality of devices, respectively. The devices may include a refrigerator for storing blood, medicine, foods or other substances requiring close monitoring… As, shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102 (See, [0027], [0034]-[0035])), including monitoring operating parameters of the plurality of refrigerators including determining an improper door closure of at least one of the one of the plurality of refrigerators ([0027], [0035]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)), an improper operating temperature of at least one of the plurality of refrigerators ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…the temperature sensing and door open/closed sensing may be performed by two separate sensors coupled to the refrigerator 130), comprising:  
 	operating the plurality of refrigerators at multiple facilities according to the operating parameters, each facility including one or more refrigerators ([0027]-[0028]: As, shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed…[and] determining the current temperature within the refrigerator 130….The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102 (See, [0034]-[0035]));
 	collecting receiving data related to the operating parameters including determining: an improper door closure of the at least one of the plurality of refrigerators ([0027], [0031]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)… Signals output by the first sensor 110 are received by a first collection point 150), 
([0028], [0035]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range), to a non-transitory computer-readable medium operably connected to the plurality of refrigerators, the data being storable in the non-transitory computer-readable medium ([0031], [0045]: Signals output by the first sensor 110 are received by a first collection point 150…[and] The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275),
 	transmitting the data related to the operating parameters of the plurality of refrigerators to a [plurality] central monitoring stations arranged and configured to communicate with each of the plurality of the refrigerators ([0027], [0035], [0042]: As shown in FIG. 1. In that figure, a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130…The second and third hospitals 104, 106 have similar components in their monitoring systems as shown for the first hospital 102…The second and third hospitals 104, 106 have their own servers (not shown), if necessary, at their respective facilities to perform the same task as the first server 180),
 	receiving and storing, via the plurality central monitoring stations, the data related to the operating parameters of the plurality of refrigerators ([0027]-[0028], [0031]: As, shown in FIG. 1., a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130. For example, the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed……[and] determining the current temperature within the refrigerator 130…Signals output by the first sensor 110 are received by a first collection point 150…[0045] The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275),
 	determining a risk of malfunction of the plurality of refrigerators, via the plurality central monitoring stations, based on a comparison of the transmitted data for a respective operating parameter of the plurality of refrigerators against a predetermined limit for the respective operating parameter ([0027], [0035], [0037]: As, shown in FIG. 1., a remote sensor is provided at each hospital device that requires monitoring, whereby a first sensor 110 and a second sensor 120 for respectively monitoring the operation of a refrigerator 130. For example, first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention. Further, [0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range), and  
 	generating a report indicating the operating parameters and the determined malfunction risks of the one or more refrigerators ([0028]: The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…[0035]-[0038]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention…[and] When the first server 180 receives a second type (e.g., malfunctioning cooling unit in a refrigerator) signal output from the first sensor 110, then the application program of the first server, 110 determines that a notification is to be sent to the second personal computer 192, as well as to the first computer 188, if desired. See also [0028])); and 
 	transmitting the generated report ([0020], [0031], Fig. 1: The monitoring apparatus still further includes a server that is configured to receive the second signal and to determine, based on the operating state of the device as determined from the second signal, whether or not to send a notification signal to at least one of a plurality of computer devices communicatively coupled to the server).
 	Son does not disclose:
 	a centralized automated remote monitoring of a plurality of refrigerators, determining one or more of an improper operating temperature of a compressor
associated with at least one of the plurality of refrigerators, and an improper operating condition of a battery associated with at least one of the one of refrigerators, comprising: collecting receiving data related to the operating parameters including determining: at least one of an improper operating temperature of the compressor of the refrigerator, and an improper operating condition of the battery of the refrigerator; transmitting the data related to the operating parameters of the plurality of refrigerators to a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators; receiving and storing, via the central monitoring station, the data related to the operating parameter of the of refrigerator, determining a risk of malfunction of the refrigerator, via the central monitoring station, based on a comparison of the transmitted data for a respective operating parameter of the refrigerators against a predetermined limit for the respective operating parameter; 
 	However, Buck discloses:
 	 determining one or more of an improper operating temperature of a compressor associated with at least one of the plurality of refrigerators, and collecting receiving data related to the operating parameters including determining: at least one of an improper operating temperature of the compressor of the refrigerator ([0036]: Determination of occurrences of the events (i.e., warning events, fault events and informational events) is performed by the controller 500 relative to the plurality of received inputs (i.e., sensor data inputs)…Example fault events are defined in Table 9 (e.g.,  when compressor Temperature greater that predetermined temperature 300ᵒ F). Warning events are generally occurrences of sensed temperatures being substantially different from predetermined (normal or expected) temperatures);  
 	receiving and storing the data related to the operating parameter of the of refrigerator ([0017]: The controller 500 includes a plurality of modules that are in communication with the processor 502. As shown, the plurality of modules includes a power input module 510, a memory module 520, a digital input module 530);
 	determining a risk malfunction of the refrigerator based on a comparison of the transmitted data for a respective operating parameter of the refrigerator against a predetermined limit for the respective operating parameter ([0036], Table 9: Determination of occurrences of the events (i.e., warning events, fault events and informational events) is performed by the controller 500 relative to the plurality of received inputs (i.e., sensor data inputs)…Example fault events are defined in Table 9 (e.g., when compressor Temperature greater that predetermined temperature 300ᵒ F)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son to use determining one or more of an improper operating temperature of a compressor associated with at least one of the plurality of refrigerators, and collecting receiving data related to the operating parameters including determining: at least one of an improper operating temperature of the compressor of the refrigerator, receiving and storing the data related to the operating parameter of the of refrigerator, and determining a risk malfunction of the refrigerators based on a comparison of the transmitted data for a respective operating parameter of the refrigerators against a predetermined limit for the respective operating parameter as taught by Buck. The motivation for doing so would have been in order to monitor and identify an occurrence of fault condition associated with different components of a refrigerator, such as compressor (Buck, [0036]).
 	Son in view of Buck does not disclose:
 	a centralized automated remote monitoring of a plurality of refrigerators, 
an improper operating condition of a battery associated with at least one of the one of refrigerators, comprising: collecting receiving data related to the operating parameters including determining: an improper operating condition of the battery of the refrigerator; transmitting the data related to the operating parameters of the plurality of refrigerators to a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators; receiving and storing, via the central monitoring station, the 
	However, Welle discloses:
 	 an improper operating condition of a battery associated with at least one of the one of refrigerators, comprising: collecting receiving data related to the operating parameters including determining: an improper operating condition of the battery of the refrigerator ([0023], [0060]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low…microcontroller 304 measures both temperatures, estimates the energy left in the battery pack 302 by measuring its output voltage),  
 	receiving and storing, via the central monitoring station, the data related to the operating parameter of the of refrigerator ([0040]: microcontroller 304 includes a memory device for storing executable and other program files, as well as data files (e.g., monitored temperatures and voltages));
 	determining a risk malfunction of the refrigerators based on a comparison of the transmitted data for a respective operating parameter of the refrigerators against a predetermined limit for the respective operating parameter ([0023], [0066]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low…Use of a microcontroller with a battery voltage monitor allows initiation of emergency ultra-low power modes when the battery capacity has been sufficiently exhausted. Battery voltage typically drops as the battery capacity is used up, thus allowing battery voltage to serve as a monitor of remaining battery energy. A low-power indicator such as a light bulb, light emitting diode, liquid crystal display, audio or wireless alarm can be activated to alert the user that the batteries are nearing the end of their operating life and should be changed or recharged).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck to use an improper operating condition of a battery associated with at least one of the one of refrigerators, comprising: collecting receiving data related to the operating parameters including determining: an improper operating condition of the battery of the refrigerator, receiving and storing, via the central monitoring station, the data related to the operating parameter of the of refrigerator, and
 determining a risk malfunction of the refrigerators based on a comparison of the transmitted data for a respective operating parameter of the refrigerators against a predetermined limit for the respective operating parameter as taught by Welle. The motivation for doing so would have been in order to activate an alarm when battery capacity of a refrigerator is running low (Welle, [0023]).
 	Son in view of Buck in view of Welle does not disclose:
 	a centralized automated remote monitoring of a plurality of refrigerators, 

	However, Haga discloses:
 	 a centralized automated remote monitoring of a plurality of refrigerators, 
transmitting the data related to the operating parameters of the plurality of refrigerators to a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators; receiving and storing, via the central monitoring station, the data related to the operating parameter of the of refrigerators ([0103], Figs. 2, 8B: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30), where the management server 20 is interrupted as a central monitoring station,
 	compiling the received data, via the central monitoring station, related to the operating parameters of the plurality of refrigerators ([0159]-[0160]: The log analysis processing section 430d analyzes the log information accumulated in the log storage DB 400 with respect to a particular user's particular device and generates a result of analysis. Then, the log analysis processing section 430d stores the result of analysis in an analysis result storage DB 410 on a user-by-user basis and on a device-by-device basis…The service information generating section 430e extracts one or more analysis results with respect to a particular device by reference to the analysis result storage DB 410, thereby generating information to be presented to the user (i.e., service information)…[0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time. (see also [0106], [0171], Figs. 2, 8B)). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Welle to use a centralized automated remote monitoring of a plurality of refrigerators, transmitting the data related to the operating parameters of the plurality of refrigerators to a central monitoring station arranged and configured to communicate with each of the plurality of refrigerators; receiving and storing, via the central monitoring station, the data related to the operating parameter of the of refrigerators, compiling the received data, via the central monitoring station, related to the operating parameters of the plurality of refrigerators as taught by Haga. The motivation for doing so would have been in order to manage a plurality of refrigerators using a single management server (Haga, [0196]).

Regarding claim 17,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 16 as disclosed above. 
 	Son further discloses wherein the generated report is useable for mitigating inventory losses, or improving personnel efficiency, or both ([0026], [0037]: enable an efficient and effective monitoring system and method. Such a system and method lessens the time needed by hospital staff to perform hospital device monitoring duties, and lessens the number of hospital staff personnel needed to perform both hospital device monitoring and patient care and treatment). 

21.	Regarding claim 20,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 16 as disclosed above. 
 	Son further discloses wherein in response to determining an improper closure of one of the doors of the at least one of the plurality of refrigerators has occurred, triggering an alert off of a signal received from the sensor ([0027], [0035], [0037]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

Regarding claim 21,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 16 as disclosed above. 
 	Son in view of Buck in view of Haga does not disclose:
 	wherein in response to a decrease in the battery voltage, the system is configured to trigger an alert.  
 	However, Welle discloses:
 	 wherein in response to a decrease in the battery voltage, the system is configured to trigger an alert ([0023]: the refrigerator apparatus 100 can be programmed to monitor battery voltage and provide an indication (e.g., activate an alarm) when battery capacity is running low).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Haga to use wherein in response to a decrease in the battery voltage, the system is configured to trigger an alert as taught by Welle. The motivation for doing so would have been in order to activate an alarm when battery capacity of a refrigerator is running low (Welle, [0023]).

23.	Regarding claim 22,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 16 as disclosed above. 
 	Son further discloses wherein the [plurality] central monitoring stations [are] configured to determine the risk of malfunction of the plurality of refrigerators based on a comparison against a maximum limit, a minimum warning limit, a maximum warning limit, or combinations thereof, of the operating parameters ([0027]-[0028]: a remote sensor is provided at each hospital device that requires monitoring…outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range… [0037]-[0038], [0042]: when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188).
 	Son in view of Buck in view of Welle does not disclose:
 	wherein the central monitoring station is configured to determine the risk of malfunction of the plurality of refrigerators.
	However, Haga discloses:
 	 wherein the central monitoring station is configured to determine the risk of malfunction of the plurality of refrigerators ([0103], Fig. 2: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30)…[0159]-[0160], [0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Welle to use wherein the central monitoring station is configured to determine the risk of malfunction of the plurality of refrigerators as taught by Haga. The motivation for doing so would have been in order to manage a plurality of refrigerators using a single management server (Haga, [0196]).

24.	Regarding claim 23,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 22 as disclosed above. 
 	Son further discloses wherein in response to the determined malfunction risk being based on the comparison resulting in a limit value for the operating parameters exceeding the maximum warning limit, falling below the minimum warning limit, or both, the system is configured to trigger a warning ([0027]-[0028], [0037]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

25.	Regarding claim 24,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 22 as disclosed above. 
 	Son further discloses wherein in response to the determined malfunction risk being based on the comparison resulting in a limit value for the operating parameters exceeding the maximum limit, falling below the warning limit, or both, the system is configured to trigger an alarm ([0027]-[0028], [0037]: the first sensor 110 may be a magnetic sensor that is capable of determining if the door of the refrigerator 130 is opened or closed, whereby it outputs a first type signal indicative of the refrigerator door being opened for greater than a predetermined period of time (e.g., greater than one minute)…[and] The first sensor 110 is also capable of determining the current temperature within the refrigerator 130, whereby it outputs a second type signal indicative of the refrigeration temperature being outside of an acceptable refrigeration range…when a signal output from the first sensor 110 is received by the first server 180, it first determines what type of signal it is. For example, if it is a first type (refrigerator door open) signal output from the first sensor 110, then the first server 180 determines that a notification is to be sent to the first personal computer 188. The notification is in the form of a flashing icon of the equipment or unit in question, together with an audible alarm or buzzer to attract the attention of the user. The collection point 150 also flashes a warning light and sounds a warning buzzer to attract attention).

26.	Regarding claim 25,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 16 as disclosed above. 
 	Son further discloses wherein the data is continuously receivable to the non-transitory computer-readable medium ([0028], [0045]: The first sensor 110 also preferably outputs an "I'm alive" (third type) signal periodically (e.g., every minute) that is used to verify that the first sensor 110 is operating normally …The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275).

27.	Regarding claim 26,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 25 as disclosed above. 
 	Son further discloses wherein the data is continuously receivable by the plurality of central monitoring stations ([0028]-[0029], 00035], [0045]: The first sensor 110 also preferably outputs an "I'm alive" (third type) signal periodically (e.g., every minute) that is used to verify that the first sensor 110 is operating normally…notify the user in real time…The second CPU 265 reads in sensor data and converts the sensor data to digital data in a particular format. To accomplish this data conversion, the second CPU 265 runs one or more application programs obtained from a second memory 275).
 	Son in view of Buck in view of Welle does not disclose:
 	wherein the data is continuously receivable by the central monitoring station.
	However, Haga discloses:
 	 wherein the data is continuously receivable by the central monitoring station ([0103], Fig. 2: The management server 20 of this service providing system 50 collects the log information of electronic devices which are installed in the User A's and User B's houses 10a, 10b (e.g., the fridges 100a and 100b) through an information communications network 30)…[0159]-[0160], [0196]: the management server 20 includes an analysis result storage DB 410 which can be used to manage information about the fridge's defects on a lot-by-lot basis as shown in FIG. 11. As a result, User A can be provided with maintenance information associated with the specific defects of another fridge which was manufactured in the same lot as the fridge 100a he or she uses and in which the recovery time exceeded the predetermined amount of time). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son in view of Buck in view of Welle to use wherein the data is continuously receivable by the central monitoring station as taught by Haga. The motivation for doing so would have 

28.	Regarding claim 27,  Son in view of Buck in view of Welle in view of Haga disclose the method according to claim 25 as disclosed above. 
 	Son further discloses wherein the generated report includes a record log
 ([0037]: stores signals in digital format for future retrieval at a later time for report generation purposes).


Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864